 

U-Vend, Inc. 8-K [uvnd-8k_020117.htm]

 

Exhibit 10.53

 

MASTER DISTRIBUTOR AGREEMENT

 

THIS MASTER DISTRIBUTION AGREEMENT (this “Agreement”) is made as of January 26,
2017 (the “Effective Date”), by and between U-Vend, Inc. (hereinafter called
“U-Vend”), and UVend Group of Companies (hereinafter “Master Distributor”).

 

BETWEEN:

 

U-Vend, Inc., a Company organized and existing under the laws of the state of
Delaware, United States of America, with its head office located at the
following address:

 

U-VEND, Inc.



1507 7th Street, Suite 425 

Santa Monica, CA 90401

 

AND:

 

UVend Group of Companies, a Company organized and existing under the laws of
Ontario, Canada, with its head office located at the following address:

 

UVend Group of Companies 

5330 Mainway 

Burlington, Ontario L7L 6A4

 

Recitals

 

WHEREAS, U-Vend is in the business of developing, marketing, selling and
promoting certain Vending Machines, Kiosks, Merchandisers and Digital
Technology, hereinafter defined as the “Services”;

 

WHEREAS, Master Distributor is in the business of marketing and the distribution
of self serve kiosks, merchandisers and Digital Technology in Canada and Latin
America (the “Territory”);

 

WHEREAS, Master Distributor represents that it has the financial resources,
facilities, personnel, and expertise necessary to successfully market the
Services in the Territory in accordance with the terms of this Agreement;

 

WHEREAS, Master Distributor wishes to obtain, and U-Vend is willing to grant to
the Master Distributor, the exclusive rights to market and sell the Services in
the Territory, subject to the terms set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations and agreements set forth herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, Master
Distributor and U-Vend, intending to be legally bound, hereby agree as follows:

 

1. DEFINITIONS – For purposes of this Agreement, the following terms shall have
the respective meanings indicated below:

 

1.1Territory – Shall be defined in Exhibit A

 

1.2Services– Shall mean those products and services specifically identified in
Exhibit B.

 

 

 



 

Page 1 of 16

 

 

 

2. GRANT OF CANADIAN AND LATIN AMERICA MASTER DISTRIBUTION RIGHTS.

 

2.1Subject to the terms and conditions of this Agreement, U-Vend hereby grants
to Master Distributor, and Master Distributor hereby accepts from U-Vend, (i) a
nontransferable, exclusive right to distribute the Services to end
users/customers located in the Territory and (ii) a nontransferable, exclusive
right to distribute certain Services to approved resellers located in the
Territory.

 

2.2Master Distributor covenants and agrees that it shall not distribute or sell
any of the Services, or otherwise engage in any of the activities described
herein with respect to the Services outside the Territory, in each case, without
the prior written consent of U-Vend, which may be granted or withheld by U-Vend
in it sole discretion. Master Distributor hereby acknowledges that it’s direct
or indirect distribution or sale of the Services outside the Territory in
violation of this Section 2.2 shall constitute a material breach of this
Agreement pursuant to Section 12.2 below.

 

2.3Master Distributor may appoint Resellers in furtherance of its obligations
under this Agreement to service the Territory. Master Distributor shall be
solely responsible for the conduct of its Resellers, and the cost of any
discounts or other incentives offered by Master Distributor to its Resellers. In
the event that U-Vend and/or Master Distributor becomes dissatisfied for any
reason whatsoever with the performance of any of Master Distributors Resellers,
U-Vend may notify Master Distributor of such dissatisfaction and it shall be the
obligation of Master Distributor to terminate the Reseller within ten (10) days
of said notification by Master Distributor, without any disruption of service to
the retail accounts being serviced by said Reseller. Notwithstanding the
foregoing, in the event that this Agreement is terminated, any and all Resellers
agreements shall be automatically terminated and U-Vend shall have no
obligations of any nature whatsoever to any such Resellers. Master Distributor
agrees to indemnify and hold harmless U-Vend against any and all damages and
costs, including attorneys’ fees and all other expenses incidental thereto,
incurred as a result of any claim(s) asserted by any of Master Distributors
Resellers, including, without limitation, damages arising from Master
Distributors obligations under the Master Distributor Agreement.

 

2.4On Going Assistance - U-Vend agrees to provide assistance, on a best efforts
basis, to the Master Distributor throughout the term of this Agreement with
operations, promotions and ongoing service.

 

2.5Master Distributorship Rights – Master Distributor agrees and acknowledges
the Master Distributorship rights contained in this agreement provided by U-Vend
have a present and on-going value. Therefore, the Master Distributor agrees to
compensate U-Vend for these rights through the payment of a Services sales
royalty. Master Distributor agrees to pay the Services sales royalty amount as
specified in Exhibit C.

 

3. CERTAIN OBLIGATIONS OF MASTER DISTRIBUTOR.

 

3.1Distribution to Accounts/Resellers – Master Distributor shall use its best
efforts to directly distribute the Services to the Host Locations/Resellers
within the Territory. In the event that the Master Distributor ceases to
distribute the Services without cause or fails to pay the royalties to U-Vend as
specified in Exhibit C, this agreement can be terminated by U-Vend.

 



 

Page 2 of 16

 

 

 

3.2Sales and Promotional Efforts – Master Distributor shall use its best efforts
to aggressively sell, promote and merchandise each of the Services to new Host
Accounts and Resellers within the Territory, and shall strictly adhere to any
and all marketing, advertising and promotional guidelines, restrictions, rules,
regulations and practices of U-Vend and as communicated to Master Distributor
from U-Vend from time to time (and as the same may be updated or amended from
time to time). Master Distributor shall accept and fill any purchase order
required from all customers.

 

3.3Marketing Materials; Master Distributor Assistance – Except as set forth in
Section 2.4, U-Vend may, but shall not be obligated to, assist Master
Distributor with the marketing of the Services in the Territory, and will use
its reasonable efforts to honor reasonable requests for promotional support. ANY
AND ALL MARKETING, ADVERTISING AND PROMOTIONAL MATERIALS CREATED OR MODIFIED BY
MASTER DISTRIBUTOR ARE SUBJECT TO U-VEND’s PRIOR WRITTEN APPROVAL, WHICH
APPROVAL MAY BE WITHHELD IN U-VEND SOLE DISCRETION. Master Distributor will
utilize marketing materials that contain U-Vend Intellectual Property (as
hereinafter defined) only as provided or pre-approved by U-Vend, and will in no
way be permitted to utilize U-Vend Intellectual Property in their own marketing
materials, in each case, without first obtaining the prior written approval of
an authorized officer of U-Vend.

 

3.4Master Distributor Service – Master Distributor shall use its best efforts at
all times to properly service all customer or corporate Services Accounts at
Host locations within the Territory. In the event that Master Distributor is
aware of any customer or corporate Account service needs and elects not to
provide said service(s), U-Vend shall be free to place or service the Services
to said customer Account (without payment or compensation to Master
Distributor).

 

3.5Applicable Law– Master Distributor shall comply with all laws, rules,
regulations, ordinances, codes, industry standards, decrees, governmental orders
and the like, whether local, Provincial, State, or federal, whether presently or
later enacted, which are, or later become, applicable to Master Distributors
purchase, acceptance, storage, transportation, sale, distribution and/or
reacquisition of the Services (collectively, as amended from time to time,
“Applicable Law”), including, without limitation, within Canada.

 

3.6Ethical Practices – Master Distributor shall not directly or indirectly,
offer, pay, promise to pay, or authorize the payment of any money, or offer,
give, promise to give, or authorize the giving of any financial or other
advantage or anything else of value to (i) any official or employee of any
government, or any department, agency or instrumentality thereof, (ii) any
political party or official thereof, or to any candidate for political office,
(iii) any official or employee of any public international organization or (iv)
any person acting in an official capacity for on behalf of any of the foregoing,
for the purpose of improperly influencing any act or decision of the official,
employee, party or candidate, or inducing the official, employee, party or
candidate to act or fail to act in violation of his/her lawful duty, or securing
any improper advantage for Master Distributor inducing such official, employee,
party or candidate to use his influence with a foreign government or
instrumentality thereof to affect or influence any act or decision of such
government or instrumentality, or otherwise improperly promoting the business
interests of U-Vend in any respect. Master Distributor will defend and indemnify
U-Vend for any loss, costs, claims, or damages resulting from Master
Distributors breach of this Section 3.6, including, without limitation, damages
resulting from Master Distributors obligations under our Master Distributor
Agreement. The provisions of this Section 3.6 shall survive the expiration or
sooner termination of this Agreement.

 



 

Page 3 of 16

 

 

 

3.7Resolution of Customer Disputes – Master Distributor shall comply with
U-Vend’s procedures for handling customer inquiries, complaints, Services
warranty issues, guarantee/satisfaction issues and related matters, as such
procedures are communicated to Master Distributor from U-Vend from time to time
(and as the same may be updated or amended from time to time).In addition,
Master Distributor shall promptly notify U-Vend of the occurrence and nature of
such matters as and when such matters arise.

 

3.8Digital Kiosk Screens - Master Distributor will manage all digital screens
placed on all Services sold by the Master Distributor within the Territory.

 

4.WEB SITE.

 

4.1UVend Group of Companies Web Site – It is agreed that the Master Distributor
can create and develop a Master Distributor web site at their cost. Any web site
developed by the Master Distributor will need prior approval from U-Vend before
it is released.

 

4.2Web Site Links – U-Vend and Master Distributor agree to place links on their
respective web sites to the other party’s web site.

 

5.ROYALTY STRUCTURE.

 

5.1Equipment Royalties - Master Distributor agrees to pay U-Vend 10% of gross
sales from all kiosks, merchandisers or any other equipment corporately owned
and operated or sold through the Reseller program and are payable subject to the
payment schedule in Exhibit C.

 

5.2Digital Sales Royalties – Master Distributor agrees to pay U-Vend 10% of
gross sales from all digital sales revenue, corporately owned and operated or
sold through the Reseller program and are payable subject to the payment
schedule in Exhibit C.

 

5.3Novelty and/or Retail sales. There are no royalties due to U-Vend from
novelty Ice Cream, retail goods or from Master Distributors Resellers novelty or
retail goods sold within the Territory.

 

5.4Payment – Master Distributor will submit quarterly financial statements with
the royalty payment no later than 10 days after the end of the quarter, as
specified in Exhibit C.

 

6.LICENSES AND LICENSE FEES.

 

6.1License Rights - U-Vend will own all professional sports licenses and will
sub license the same agreements to Master Distributor unless otherwise agreed to
by the Licensor.

 

6.2NHL - U-Vend owns the rights to the executed NHL agreement that includes both
the US and Canadian Territories. With the written consent of the Licensor, the
Master Distributor will have the same rights under the NHL agreement. Master
Distributor will have the exclusive rights for the Territory unless otherwise
agreed to by the Licensor.

 



 

Page 4 of 16

 

 

 

6.3NHL Fee – Unless otherwise agreed to by the Licensor, Master Distributor will
have the right to negotiate the rights to the NHL for the Territory.

 

6.4MLB - U-Vend owns the rights to the executed MLB agreement that is exclusive
to the US Market. The Master Distributor, with U-Vend’s written approval, has
the option to negotiate with MLB for the Canadian rights. If the Master
Distributor decides to obtain these rights the agreement will be in the name of
U-Vend with full payment due from the Master Distributor for these Canadian
rights.

 

6.5Future Licenses - It is agreed the if U-Vend submits and is granted any
future sports licenses outside of Master Distributor’s Territory, the Master
Distributor will have the first-right of refusal for the Territory rights to
these licenses. It is agreed that any future potential sports licenses that
U-Vend signs, and if Master Distributor wishes to acquire these additional
Territory rights for the license, the Master Distributor will pay to U-Vend a
mutually agreed to pre-paid royalty fee.

 

6.6Master Distributor License Rights - It is agreed that if the Master
Distributor wishes to negotiate a Sports License and U-Vend does not wish to
participate in that particular license that the Master Distributor has the right
to enter into said agreement for the Territory.

 

6.7Termination of License Agreements - In the event that U-Vend is terminated by
the Licensor for any reason the Master Distributor has the right to negotiate
with the licensor for the agreement rights.

 

7.MUTUAL CONFIDENTIAL INFORMATION.

 

7.1During the course of performance of this Agreement, U-Vend may disclose
certain confidential information, which confidential information includes, but
is not limited to, the terms of this Agreement and any information pertaining to
U-Vend’s financial affairs, business systems, marketing strategies, trade
secrets, Kiosks, designs, digital equipment, technology and other technical,
digital and commercial information (“Confidential Information”) to Master
Distributor solely to permit Master Distributor to perform its obligations under
this Agreement. Master Distributor shall use its best efforts to maintain the
secrecy of all such Confidential Information. Master Distributor shall not use,
disclose, or otherwise exploit any Confidential Information for any purpose not
specifically authorized by U-Vend in this Agreement. All files, lists, records,
documents, drawings, marketing and advertising campaigns, that incorporate or
refer to any Confidential Information shall be returned or destroyed promptly
upon expiration or earlier termination of this Agreement. Confidential
Information shall be disclosed to those employees of Master Distributor that
need such information to perform their obligation to distribute the Services.
For the avoidance of doubt, Master Distributor hereby covenants and agrees that
it shall not disclose, directly or indirectly, any Confidential Information
(including the terms of this Agreement to any self serve kiosk manufacturer,
Branding Partners, licensees other Master Distributors, operators, competitors /
non competitor, direct retail Master Distributor, or any affiliate of any direct
Master Distributorship, and a breach of the foregoing shall be deemed a material
breach of this Agreement. The provisions of this Section 7 shall survive the
termination of this Agreement.

 



 

Page 5 of 16

 

 

 

8. TERRITORY OPTIONS AND RULES.

 

8.1Rights: It is agreed that the Master Distributor has first of refusal for
other territories outside of the United States. If Master Distributor is
notified by U-Vend of potential new territories, Master Distributor will have 15
days to accept or decline. If the Master Distributor notifies U-Vend of its
interest in entering another territory, Master Distributor must have approval
from U-Vend. Both parties agree that in the event of additional territories
being awarded to the Master Distributor, the Master Distributor will pay U-Vend
a one-time prepaid royalty fee as specified by U-Vend.

 

8.2Transshipment: Master Distributor shall not directly or indirectly sell or
distribute the Services outside of their Territory without the prior written
permission of U-Vend, which may be withheld in U-Vend’s sole discretion. Master
Distributor acknowledges that such action will cause irreparable and
incalculable harm to U-Vend pursuant to this Agreement and may result in a
termination of the Master Distributor Agreement. U-Vend may terminate this
Agreement for cause pursuant to Section 12.2 below if Master Distributor
directly or indirectly sells or distributes the Services outside of the
Territory. Upon termination of the Agreement U-Vend shall be free thereafter to
appoint another Master Distributor for the Territory.

 

8.3UV Digital Lockers: It is agreed that Master Distributor will be the main
contact and distributor to sell Digital Lockers worldwide. It is agreed that
U-Vend and Master Distributor will agree on a “Sale Price” on a per locker basis
and share these profits 50/50 and there will not be a royalty applicable on
these one-time sales.

 

9. INSURANCE

 

9.1Master Distributor shall maintain general and public liability and Services
liability insurance in sums not less than $3,000,000 underlying coverage, and
$10,000 per incident / occurrence in excess and/or umbrella coverage, with a
deductible of not more than $10,000 per incident/occurrence. Master Distributor
shall name U-Vend as additional named insured. The policy shall require insurer
to notify U-Vend no less than thirty (30) days prior to any non-renewal or
cancellation. The insurance coverage amount can be changed or modified at any
time by U-Vend.

 

10. U-VEND INTELLECTUAL PROPERTY.

 

10.1Master Distributor acknowledges and agrees that, subject to the terms of the
Master Distributor Agreement, that U-Vend will maintain sole and exclusive
ownership of all trade secrets, trade names, trademarks, trade dress,
copyrights, logo types, commercial symbols, patents, or similar rights or
registrations, branding labels and designs used on, or in connection with, the
Services now or hereafter held or applied for in connection therewith
(collectively, (U-VEND INC. IP”). Master Distributor acknowledges and agrees
that U-VEND INC IP, and the goodwill associated therewith, are the sole and
exclusive property of U-Vend and, subject to the terms of the Master Distributor
Agreement, may be for U-Vend and their affiliates for any purpose. U-Vend grants
Master Distributor the limited, nontransferable right, during the Term, to use
the U-Vend Inc. Intellectual Property solely to promote the goodwill and sale of
the Services in the Territory and solely in accordance with the terms of this
Agreement. Any use of the U-Vend Inc’s. Intellectual Property by Master
Distributor shall be to promote the Services in the best possible manner as
determined by U-Vend in its sole discretion and may be terminated by U-Vend at
any time in U-Vend sole discretion.

 



 

Page 6 of 16

 

 

 

10.2Other than as expressly set forth in Section 10.1 hereof, as of the date
hereof, Master Distributor has no right, title or interest, and during the Term,
Master Distributor shall not acquire any right, title or interest of any kind or
nature whatsoever in or to the U-Vend Inc’s IP, or the goodwill associated
therewith. Master Distributor shall not contest the rights of U-Vend or its
affiliates in respect of U-Vend Inc’s IP, including any additions or
improvements to U-Vend Inc’s Intellectual Property by whomever developed; U-Vend
hereby waives any claim Master Distributor may have, arising under any law or in
equity, with respect to U-Vend Inc’s IP.

 

10.3Master Distributor hereby agrees that it shall not use any other trademark,
service mark, trade name, logo, symbol or device in combination with U-Vend
Inc’s IP, other than as may be required by Applicable Law. In addition, Master
Distributor hereby further agrees that it shall not use any configuration, mark,
name, design, logo, insignia, mascot or other designation confusingly similar to
U-Vend Inc’s IP (or which might be considered a variation or alteration of
U-Vend Inc’s IP), either during or after the Term.

 

10.4The Provisions of this Section 10 shall survive the termination of this
Agreement.

 

11. PRESS RELEASES

 



11.1It is agreed that the Master Distributor will use its best efforts to assist
U-Vend with any press release within the Territory. U-Vend must approve all
press releases prior to distribution and shall have final and absolute editorial
rights to any press release associated with this Agreement.

 

12. TERMINATION.

 

12.1This Agreement may be terminated with cause as follows:

 

U-Vend may terminate this Agreement with cause in the event of a material breach
by Master Distributor of any provisions of this Agreement. U-Vend shall provide
Master Distributor with written notice, which notice shall (i) indicate the
nature of such cause for termination, and (ii) provide Master Distributor an
opportunity to cure such breach within thirty (30) days of Master Distributors
receipt of such written notice. If the Master Distributor shall have failed to
cure said breach within said thirty (30) days of written notice, then this
Agreement shall be deemed terminated at the expiration of the aforementioned
thirty (30) day period. In the event Master Distributor is terminated by U-Vend
with cause hereunder, such termination shall not terminate Master Distributors
obligation to pay U-Vend for all royalties or fees owed to U-Vend by Master
Distributor.

 

12.2This Agreement may be terminated by U-Vend with cause immediately in the
event of:

 

a)the liquidation or dissolution or notice thereof of Master Distributors
business;



b)an assignment by Master Distributor for the benefit of creditors;



c)the filing of a voluntary or involuntary petition under the provisions of the
United States / Canadian Bankruptcy Code or the appointment of a receiver for
the property of Master Distributor, the filing of which remains uncontested and
un-discharged by Master Distributor at the end of thirty (30) days after such
filing;

 



 

Page 7 of 16

 

 

 

d)Master Distributor failing, or being unable to, pay its obligations as they
become due;



e)a breach of Section 16 (assignment) by Master Distributor;



f)Master Distributor failing to meet the Minimum Royalty Commitment;



g)Master Distributor failing to sell any Services for more than thirty (30)
days;



h)Master Distributor taking any action that negatively affects the goodwill or
reputation of U-Vend or its Services;



i)Master Distributor failing to pay any sums to U-Vend when due;



j)Master Distributor selling the Services outside the Territory in violation of
Sections 2.2 and 8.1 of this Agreement;



k)Master Distributors misuse of U-Vend Inc’s IP in violation of this Agreement,
including, without limitation, Section 3.4 and/or Section 10.

 

12.3IN THE EVENT THIS AGREEMENT IS TERMINATED BY U-VEND WITH CAUSE, OR IN THE
EVENT THIS IS AGREEMENT IS TERMINATED PURSUANT TO SECTION 13 BELOW, MASTER
DISTRIBUTOR SHALL NOT BE ENTITLED TO ANY AMOUNTS UNDER SECTION 12 OF THIS
AGREEMENT OR OTHERWISE.

 

13. U-VEND INC. INSOLVENCY

 

13.1If the parent company, U-Vend Inc., ceases business operations, files for
bankruptcy, or discontinues operating as a going concern, this Agreement will be
immediately terminated. However, Master Distributor will still have the
obligation to pay to U-Vend any outstanding royalty or other fees currently or
previously due to U-Vend.

 

1.



14. Indemnification.

 

14.1U-Vend Indemnification – U-Vend shall defend, indemnify and hold harmless
Master Distributor, its owners, officers, directors, agents and employees
(“Master Distributor’s Indemnified Parties”), from and against any and all
damages, liabilities, losses, costs and expenses (including, without limitation,
attorneys’ fees) (collectively, ”Losses”) resulting from any third party claim
arising out of or in connection with any breach by U-Vend of any covenant,
obligation, representation or warranty contained herein, or the negligence,
recklessness or willful misconduct of any U-Vend Indemnified Parties (as defined
below) in connection with the performance of any obligations of U-Vend Inc.
under this Agreement.

 

14.2Master Distributors Indemnification – Master Distributor shall defend,
indemnify and hold harmless U-Vend, its owners, officers, directors, agents and
employees (“U-Vend Indemnified Parties”), from and against any and all Losses
resulting from any third party and/or Resellers claim arising out of or in
connection with breach by Master Distributor of any covenant, obligation,
representation or warranty contained herein, or the negligence, recklessness or
willful misconduct of any Master Distributor Indemnified Parties in connection
with the performance of any obligations of Master Distributor under this
Agreement.

 



 

Page 8 of 16

 

 

 

14.3Procedure – Any party seeking indemnification under Section 14 of this
Agreement (each, an “Indemnitee”) shall, as a prerequisite of any such claim of
indemnification: (1) notify the indemnifying Party (the “Indemnitee”) in writing
of any claim, or any circumstances which could foreseeably give rise to a claim,
in either case, to which this Section 14 may apply (a “Claim”), promptly upon
becoming aware thereof; provided, however, Indemnities’ failure to give
Indemnitee such notice shall not relieve the Indemnitee of its indemnification
obligation under this Agreement except to the extent that the Indemnitor is
prejudiced by Indemnities’ failure or delay in giving such notice; and (2)
provide Indemnitor with the opportunity to assume and control the defense and/or
settlement of any such Claim at its own expense with counsel selected by the
Indemnitor and reasonably acceptable to the Indemnitee; provided, however, that
an Indemnitee shall have the right to retain its own counsel, at its own cost
and expense, if representation of such Indemnitee by the counsel retained by the
Indemnitor would be inappropriate due to actual or potential differing interests
between such Indemnitee and any other party represented by such counsel in such
proceedings. If the Indemnitor does not assume the defense of such Claim as
aforesaid, the Indemnitee may defend such Claim but shall have no obligation to
do so; provided, however, the Indemnitee shall not settle or compromise any
Claim without the prior written consent of the Indemnitor, and the Indemnitor
shall not settle or compromise any Claim in any manner which would have an
adverse effect on the Indemnities’ interests, without the prior written consent
of the Indemnitee, which consent, in each case, shall not be unreasonably
withheld. The Indemnitee shall reasonably cooperate with the Indemnitor at the
Indemnitors expense and shall make available to the Indemnitor all pertinent
information under the control of the Indemnitee, which information shall be
subject to Section 7.

 

14.4Notification of Unauthorized Use of U-Vend Inc’s IP; No Prosecution – Master
Distributor hereby agrees to notify U-Vend, in writing, as soon as practicable
after it becomes aware of the manufacture, distribution, sale, transshipment,
advertisement or promotion of any Services containing any names, slogans,
phrases, designs, materials or artwork that may constitute infringement of
U-Vend Inc’s IP (including, without limitation, trademark rights and
copyrights). Master Distributor further acknowledges and agrees that it shall
not commence, prosecute or institute any action or proceeding against any
person, firm or entity alleging infringement or unauthorized use of U-Vend Inc’s
IP without the prior written consent of U-Vend which may be withheld in its sole
discretion.

 

14.5Survival - The Provisions of this Section 14 shall survive the termination
of this Agreement.

 

15. REPRESENTATIONS; COVENANTS.

 

15.1Master Distributor hereby represents and warrants to U-Vend that, as of the
Effective Date: (a) it is qualified and permitted to enter into this Agreement
and that the terms of this Agreement do not conflict with, and are not
inconsistent with any other of its contractual obligations; (b) it is validly
existing and in good standing under the laws of Canada, and has all necessary
corporate power to perform its obligations under this Agreement and its
financial resources are sufficient to enable it to perform all of its
obligations under this Agreement; and (c) it has sufficient personnel and
capacity to perform its obligations under this Agreement.

 



 

Page 9 of 16

 

 



 

15.2Master Distributor represents and warrants to U-Vend that it has all
requisite corporate power and authority to enter into this Agreement. Master
Distributor is qualified and permitted to enter into this Agreement and that the
terms of this Agreement do not conflict with and are not inconsistent with any
other of its contractual obligations.



 

15.3Master Distributor hereby covenants that Master Distributor: (a) shall store
the Services in accordance with all Applicable Laws; (b) shall distribute and
ship the Services within the Territory in accordance with all Applicable Law;
(c) shall not sell any Services unauthorized by U-Vend; (d) shall not adulterate
or misbrand any Services, or engage in any activity that could or does render
Kiosks adulterated or misbranded; and (e) shall maintain all necessary records
for compliance with the terms of this Agreement and all Applicable Laws.

 

16. MODIFICATIONS, AMENDMENTS AND WAIVERS; ASSIGNMENT.

 

16.1This Agreement may not be modified or amended, including by customs of
trade, or course of dealing, except by an instrument in writing signed by a duly
authorized officers of both of the parties hereto. Performance of any obligation
required of a party hereunder may be waived only by a written waiver signed by a
duly authorized officer of the other party, which waiver shall be effective only
with respect to the specific obligation described therein. The waiver by either
party hereto of a breach of any obligation of the other shall not operate or be
construed as a waiver of any subsequent breach of the same provision or any
other provision of this Agreement.

 

16.2The parties hereby covenant and agree that U-Vend shall be permitted to
transfer or assign this Agreement to a successor-in-interest of U-Vend upon
notice to, but without the consent of, Master Distributor.

 

16.3U-Vend grant of distribution rights hereunder is based upon its trust and
confidence in Master Distributor and the current owners of Master Distributor.
Master Distributor’s rights and/or obligations under this Agreement may not be
transferred or assigned in any manner, voluntary or involuntary, to any other
person or entity, without the prior written consent of U-Vend. For purposes of
this Section 16.3, a transfer or assignment shall include, but not be limited to
the following: (i) gift, (ii) merger of Master Distributor (or any parent entity
of Master Distributor) with any other entity, and (iii) sale, gift, transfer or
issuance of more than 25% of the equity ownership, stock or assets of Master
Distributor (or any parent entity of Master Distributor) to any person, persons
or entities other than the current owners or their direct family. Master
Distributor will not unreasonably withhold such consent if Master Distributor
timely provides U-Vend with all information it reasonably requires and U-Vend
determines that such transfer or assignment will not impair U-Vend rights or
opportunities hereunder nor put U-Vend at risk in any of its other business
dealings. Upon any such transfer or assignment without U-Vend consent, this
Agreement shall be deemed terminated “with cause” by U-Vend without notice and
without opportunity to cure.

 

17.FORCE MAJEURE

 

17.1Except for payment obligations, which shall not be excused, neither party to
this Agreement shall be responsible for any failure to perform due to unforeseen
circumstances or to causes beyond such party’s reasonable control, including but
not limited to acts of God, war, riot, embargoes, acts of civil or military
authorities, fire, floods, accidents, strikes, or shortages of transportation,
facilities, fuel, energy, labor, or materials. In the event of any such delay,
U-Vend Inc. may defer the delivery date for a period equal to the time of such
delay.

  



Page 10 of 16  

 

 

18.NOTICES

 

18.1Unless otherwise specifically provided, all notices required or permitted by
this Agreement shall be in writing and may be delivered personally, or may be
sent by facsimile or certified mail, return receipt requested, to the following
addresses, unless the parties are subsequently notified of any change of
address. If to Master Distributor, to the notice address set forth on the
signature page to this Agreement.

 



  UVend Group of Companies Group
5330 MAINWAY 
BURLINGTON, ONTARIO L7L 6A4 
ATTENTION: MR. PAUL NEELIN       Any notice shall be deemed to have been
received as follows: (i) by personal delivery, upon receipt, (ii) by facsimile
or email, twenty four (24) hours after transmission or dispatch, (iii) by
certified mail, five (5) business days after delivery to the Canadian / U.S.
postal authorities by the party serving notice. If notice is sent by facsimile,
a confirming copy of the same shall be sent by mail to the same address.

 

19.ARBITRATION; INJUNCTIVE RELIEF

 

19.1Any controversy or claim between or among the parties relating to this
Agreement shall be determined by arbitration in accordance with the Arbitration
Rules of Canadian and American Arbitration Associations. The panel shall consist
of at least three (3) arbitrators. Any such arbitration hearing shall be held in
local regions of U-Vend Inc., unless the parties mutually agree otherwise.
Notwithstanding the foregoing, Master Distributor acknowledges and agrees that
U-Vend Inc. would be damaged irreparably in the event Master Distributor fails
or refuses to perform its obligations hereunder. Accordingly, Master Distributor
agrees that U-Vend Inc. shall be entitled to an injunction or injunctions to
prevent breaches of the provisions of this Agreement, including without
limitation Sections 2, 7, 10, 11, 13, 16, 17 and 18, by U-Vend and to enforce
specifically this Agreement and the terms and provisions hereof without bond or
other security being required in any court in Canada or the United States or,
this being in addition to any other remedy to which U-Vend is entitled at law or
in equity.

 

20.GOVERNING LAW

 

20.1This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, United States, without regard to conflict of law
principles.

 

21.Severability

 

21.1In the event that any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement in any
other jurisdiction, but this Agreement shall be reformed and construed in any
such jurisdiction as if such invalid or illegal or unenforceable provision had
never been contained herein and such provision shall be reformed so that it
would be valid, legal and enforceable to the maximum extent permitted in such
jurisdiction.

  

Page 11 of 16  

 



 

22.ENTIRE AGREEMENT

 

22.1This Agreement together with the Exhibits attached hereto, constitute the
entire understanding and contract between the parties and supersedes and all
prior and contemporaneous, oral or written representations, communications,
understandings, and agreements between the parties with respect to the subject
matter hereof. The parties acknowledge and agree that neither of the parties is
entering into this Agreement on the basis of any representations or promises not
expressly contained herein.

 



23.TERM

 

23.1The initial term of this Agreement shall be deemed to commence on the
Effective Date and shall continue in full force and effect for five (5) years
(the “Term”), unless earlier terminated in accordance with the terms of this
Agreement, including, without limitation, Section 12. Thereafter, unless either
party provides a 30 day notice of termination prior to the end of the initial
five year Term or any subsequent Term, the Term shall automatically renew and
continue on a year to year basis until and unless terminated as set forth
herein. Notwithstanding the foregoing, Master Distributor acknowledges and
agrees that this Agreement may be terminated by U-Vend at any time in accordance
with Section 12 of this Agreement.

 

++++++++++++++++++SIGNATURE PAGE FOLLOWS+++++++++++++++++

  

Page 12 of 16  

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Master Distributor
Agreement to be duly executed by their duly authorized representatives as of the
Effective Date.

 

U-Vend Inc.

 

U-VEND, Inc. 

1507 7th Street, Suite 425 

Santa Monica, CA 90401

 



Raymond Meyers   /s/ Raymond Meyers   January 26, 2017 Name (Print)   Mr.
Raymond Meyers   Date           S Audero   /s/ S Audero   January 26, 2017
Witness (Print)   Signature   Date



 

MASTER Distributor

 

UVend Group of Companies Group 

5330 MAINWAY 

BURLINGTON, ONTARIO L7L 6A4

 



Paul Neelin   /s/ Paul Neelin   January 26, 2017 Name (Print)   Mr. Paul Neelin
  Date           M Papescu   /s/ M Papescu   January 26, 2017 Witness (Print)  
Signature   Date

 

Page 13 of 16  

 

EXHIBIT A

 

TERRITORY

 

Subject to the terms of this Agreement, Master Distributor shall be the
exclusive Master Distributor of the Services for:

 

1.       Canada 

2.       Latin America 

 

Page 14 of 16  

 

EXHIBIT B

 

U-Vend Services

 

Digital Kiosks: Approved self serve kiosks that retails either novelty ice cream
or retail and/or retail accessories with a digital screen attached and approved
graphic packages.

 

Digital Merchandisers: Approved merchandises for “Grab N Go” sales with a
digital screen attached and approved graphic packages.

 

UV Digital: The management, sales and content development of digital ads, news
and/or streaming video to directed all kiosks and merchandisers within the
Canadian Marketplace.

 

Digital Lockers: The resale of a “Stand Alone Digital Lockers” to existing
vending machine owner operators worldwide.

  

Page 15 of 16  

 

 

Digital Greeters: The resale of a “Stand Alone Digital Greeter” to Canadian
locations.EXHIBIT C

 

Royalty Schedule

 

Royalty Schedule

 

1.          Kiosks: 10% CDN$ of the gross sale price all kiosks opened
corporately or sold through the reseller program within the Territory.

 

2.          Merchandisers: 10% CDN$ of the gross sale price all kiosks opened
corporately or sold through the reseller program within the Territory.

 

3.          UV Digital: 10% CDN$ of the gross sale of all digital ads sold to
advertisers or through the reseller program within the Territory.

 

4.          Digital Lockers: 10% CDN$of the gross sale price all Digital
Greeters opened corporately or sold through the reseller program within the
Territory.

 

5.          Digital Greeters: 10% CDN$ of the gross sale price all Digital
Greeters opened corporately or sold through the reseller program within the
Territory.

 

6.          Other Products and Services: A minimum of 10% CDN$ royalty paid to
U-Vend by the Master Distributor for units opened corporately or sold through
the reseller program within the Territory.

 

Royalty Payment Dates

 

1st Quarter: January - March - Due no later than April 10th

 

2nd Quarter: April - May - Due no later than June 10th

 

3rd Quarter: June - August - Due no later than September 10th

 

4th Quarter: October - December - Due no later than January 10th 

 



Page 16 of 16  

